721 N.W.2d 599 (2006)
Joseph P. URBIS and Cathy Munoz, Personal Representatives of the Estate of Jessica Lee Urbis, Plaintiff-Appellees,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellant.
Docket No. 131303. COA No. 266354.
Supreme Court of Michigan.
October 4, 2006.
On order of the Court, the application for leave to appeal the April 18, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this case to the Court of Claims for entry of an order granting the defendant's motion for summary disposition. The plaintiff's claim is barred by governmental immunity. The highway exception to governmental immunity does not apply because the shoulder of a highway is not part of the "improved portion of the highway designed for vehicular travel" for purposes of the highway exception to governmental immunity, MCL 691.1402(1), and is not "designed for vehicular travel." Grimes v. Dep't of Transportation, 475 Mich. 72, 73, 715 N.W.2d 275 (2006).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.